Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
Claims 1, 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the 101 analysis is seen below.
Regarding step 1, claims 1, 3-10 falls within the process category
Regarding step 2A, Claim(s) 1, 3-9 are directed to the judicial exception of an abstract idea. 
Regarding the first prong of step 2A, in claim 1, all the limitations see in claims 1, 3-9 except for (billiard balls, billiard table, cue ball, billiards table pockets, scorecard) are directed towards an abstract idea of methods of organizing human activity, specifically managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Regarding the second prong of step 2A, the claim as a whole does not integrate the judicial exception into a practical application because the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use and fails to impose a meaningful limit on the judicial exception. The claim as a whole does no more than generally link the use of a judicial exception (rules for playing a specific game) to a particular technological environment or field of use (field of billiard games) which the courts have identified as a judicial exception not being integrated into a practical application. The courts have found that while additional 
Regarding step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only additional elements recited in the claims are (the billiard balls, cue ball, billiards table, billiards table pockets and scorecard). It is noted that these are all conventional items in playing a billiard type game as seen in the cited references and do not provide any unique function to the invention. Rather the inventive concept is the specific placement of the billiard balls and type of billiard game being played following a desired set of rules. 
From this, it is clear that the additional elements (billiard balls, cue ball, billiards table, billiards table pockets and scorecard) are not the inventive concept but rather tools used to perform the judicial exception and therefore do not add significantly more than the judicial exception. 
Claims 1, 3-10, as a whole, are telling a user the rules of playing a game, and then adding the instructions to "apply the law" and “As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. __, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965)” MPEP 2106.05(f) and would the method steps are merely instructions to implement the abstract idea. See MPEP 2106.05 (f)
Therefore, claims 1, 3-10 are ineligible. 

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Regarding the 101, it is again argued that while the amendments do help to specify the predetermined pattern, the abstract idea is ultimately directed towards the rules of playing the game. As the additional elements are all conventional components, the only difference being the actual placement of those components and the rules associated with that placement, it does not seem that the additional components would amount to significantly more than the abstract idea of rules for playing a game of billiards. 
While the claim specifies a specific predetermined ball placement pattern, it is argued the method, which use a conventional billiard table and balls do not amount to significantly more. As applicant notes, the specific arrangement was chosen to provide a benefit of enhancing player engagement and quickly improves the player aiming and alignment, stroke and speed control, however, it is argued this is not a technical improvement as the applicant argues, but rather a subjective improvement, as it would be up to a player to determine if they feel their engagement is enhanced and that they improve more quickly at aiming and alignment than with other methods and the additional elements do not provide the concept with any other non-obvious advantage and therefore would not amount to significantly more.
 As seen by the prior art, notably Porper, the idea of a predetermined arrangement of billiard balls in a table and striking in order is known, and therefore, the inventive concept of the instant application is ultimately only the placement of the billiard balls and striking order and scoring method, which then falls under the abstract idea of rules to play the game, as the placement and scoring would be determined by the rule set.  
Regarding the applicants arguments directed towards the PTAB decision that specific structural elements in combination with a specific sequence of events is patent eligible, it is argued that in that 
Regarding the 103, it is noted that the amendments do specify the exact arrangement of billiard balls on the table and as Porper does not give reason for the exact claimed placement of billiard balls, the 103 is overcome.
Therefore, the rejection is seen as above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711